Name: Commission Regulation (EC) No 1968/1999 of 10 September 1999 suspending the introduction into the Community of specimens of certain species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  marketing;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|31999R1968Commission Regulation (EC) No 1968/1999 of 10 September 1999 suspending the introduction into the Community of specimens of certain species of wild fauna and flora Official Journal L 244 , 16/09/1999 P. 0022 - 0037COMMISSION REGULATION (EC) No 1968/1999of 10 September 1999suspending the introduction into the Community of specimens of certain species of wild fauna and floraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein(1), as last amended by Commission Regulation (EC) No 2214/98(2), and in particular Article 19, point 2, thereof,After consulting the Scientific Review Group,(1) Whereas Article 4(6) of Regulation (EC) No 338/97 provides for the establishment by the Commission of general restrictions, or restrictions relating to certain countries of origin, on the introduction into the Community of specimens of species and lays down the criteria for such restrictions;(2) Whereas the list of such restrictions has been last established with Commission Regulation (EC) No 2473/98(3) as amended by Commission Regulation (EC) No 250/1999(4); whereas this list now needs to be revised on the basis of the first paragraph of Article 4(6) of Regulation (EC) No 338/97; whereas in the interest of clarity the list set out in Regulation No 2473/98 should be replaced in its entirety; whereas Regulation No 2473/98 should accordingly be repealed;(3) Whereas the countries of origin of the species subject to these restrictions were consulted;(4) Whereas Article 41 of Commission Regulation (EC) No 939/97(5), as last amended by Regulation (EC) No 1006/98(6), contains provisions for the implementation by the Member States of the restrictions established by the Commission;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora,HAS ADOPTED THIS REGULATION:Article 1Subject to the provisions of Article 41 of Regulation (EC) No 939/97, the introduction into the Community of specimens of the species of wild fauna and flora mentioned in the Annex to this Regulation is hereby suspended.Article 2Regulation (EC) No 2473/98 is hereby repealed.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 September 1999.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 61, 3.3.1997, p. 1.(2) OJ L 171, 7.7.1999, p. 5.(3) OJ L 308, 18.11.1998, p. 18.(4) OJ L 29, 3.2.1999, p. 5.(5) OJ L 140, 30.5.1997, p. 9.(6) OJ L 145, 15.5.1998, p. 3.ANNEXSpecimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended>TABLE>Specimens of species included in Annex B to Regulation (EC) No 338/97 whose introduction into the Community is suspended>TABLE>